Citation Nr: 1102306	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to September 
1945.  He died in February 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  This case has been advanced on the docket.

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2010; a 
transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on 
February [redacted], 2007, of withdrawal of cardio-respiratory support, 
due to aspiration pneumonia, colonic ischemia, and sick sinus 
syndrome; it was noted (as a contributing condition) that the 
Veteran was three weeks status post emergency hemicolostomy for 
colon ischemia.

2.  The Veteran's cause of death is not shown to be proximately 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of VA fault, and is not the 
result of an event that was not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2007, November 2007, and March 
2009 the appellant was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
her to enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that she 
should submit if she did not desire VA to obtain such evidence on 
her behalf.  The March 2009 letter informed the appellant of the 
condition (bilateral hearing loss) for which the Veteran was 
service connected at the time of his death, as required by Hupp 
v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  In March 2009 the 
appellant received notice regarding the assignment of an 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA 
notice was not completed prior to the initial AOJ adjudication of 
the claim, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is no 
prejudice to the appellant in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA treatment records, including 
terminal hospital records.  In August 2010 a VA physician 
provided an opinion that addressed the medical matters presented 
by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the August 2010 VA 
physician's opinion is more than adequate.  The August 2010 VA 
examiner considered the pertinent evidence of record and provided 
supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  While the August 2010 VA physician 
acknowledged that "I am not a surgeon," the Board notes that 
the August 2010 VA physician is a Chief of Gastroenterology, and 
the Board, in the absence of evidence to the contrary, assumes 
the competence of the August 2010 VA physician.  Rizzo v. 
Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The Board here 
observes that the appellant's representative's December 2010 
written argument, while noting that the August 2010 VA physician 
was not a surgeon, did not challenge the August 2010 VA 
examiner's competency or ability to render an opinion in this 
case.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The appellant has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

The appellant is seeking entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 
1151.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 was filed in April 2007.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability if the disability or death was not the result of the 
Veteran's willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran died does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's death, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's death and VA failed to exercise 
the degree of care that would be expected of a reasonable 
healthcare provider; or VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause 
of a Veteran's death was an event not reasonably foreseeable is 
in each claim to be determined based on what a reasonable 
healthcare provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable healthcare provider would not have considered to be an 
ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The appellant essentially asserts that VA's deferred treatment of 
the Veteran's inguinal hernia resulted in colonic ischemia, which 
in turn caused the Veteran's death.  She asserts that the Veteran 
did have discernable symptoms secondary to his hernia in the 
years leading up to his death.

Records from the Minnesota Veterans Home dated from September 
2005 to February 2007 are associated with the claims file.  A 
physical examination conducted on September 30, 2005, at the time 
of the Veteran's admission to the home, noted that he had 
undergone hernia repair approximately 20 years prior.  October 
2005 and August 2006 records noted that the Veteran had a 
reducible left inguinal hernia with no pain or evidence of 
incarceration.  The Veteran was to be followed conservatively, 
"given his age and co morbidities."

January 2007 to February 2007 private hospital records note that 
the Veteran resided in a nursing home and presented to the ER 
following an acute episode of hypotension and altered mental 
status, along with abdominal pain.  On physical examination, it 
was noted that the Veteran had an obvious left inguinal hernia 
which was not easily reducible on physical examination.  
Abdominal X-ray examination revealed a left inguinal hernia 
containing a loop of descending/sigmoid colon with inflammatory 
changes in the bowel, and proximal colonic obstruction.  It was 
clinically noted that the findings were concerning for 
incarceration.  The Veteran underwent an exploratory laparotomy, 
reduction and repair of "right" inguinal hernia, and right 
hemicolectomy and ileostomy creation with a long Hartmann's 
pouch.  The surgical findings were incarcerated left inguinal 
hernia containing sigmoid colon, and ischemic right colon 
extending to the mid transverse colon.  The postoperative 
diagnoses were incarcerated left inguinal hernia and right 
colonic ischemia.  He was discharged on February 8, 2007 with 
discharge diagnoses including incarcerated inguinal hernia.

A Stabilization Room report dated February [redacted], 2007 indicated that 
the Veteran had been discharged to the nursing home the previous 
day, and had arrived at the Stabilization Room after throwing up 
and becoming hypotensive.  Initial evaluation included X-ray 
examination of his abdomen which revealed dilated loops of bowel, 
but that he had good ostomy function.  The differential diagnosis 
was postoperative complications, ileus, small bowel obstruction, 
perforation, pneumonia, hypoxia.

The Veteran's death certificate reflects that he died on February 
[redacted], 2007 of withdrawal of cardio-respiratory support, due to 
aspiration pneumonia, colonic ischemia, and sick sinus syndrome; 
it was noted (as a contributing condition) that the Veteran was 
three weeks status post emergency hemicolostomy for colon 
ischemia.

In a February 2008 statement, the appellant stated that the 
Veteran had entered a VA nursing home approximately one year and 
four months prior to his death.  She asserted that if "the VA 
Medical Center had at least done tests and monitored [the 
Veteran's] hernia it would have never gotten to the point of 
growing around his intestines."  

In a May 2008 statement, the Veteran's daughter (J.H.) indicated 
that she believed that the Veteran's hernia had caused the 
Veteran's stomach and stool problems, as well as his "low 
blood."  J.H. stated that following the Veteran's emergency room 
admission in January 2007 surgeons had told her that the 
Veteran's "hernia had grown into his intestines and immediate 
surgery to remove this was necessary or he would have died right 
there."

In November 2008 a VA physician opined that the Veteran's death 
was related to the decision to not electively repair a left 
inguinal hernia.  In response to a question that essentially 
asked whether there was any evidence of fault or carelessness on 
the part of VA in furnishing health care and treatment to the 
Veteran, the examiner stated, in pertinent part, as follows:

The decision [to not electively repair the 
Veteran's left inguinal hernia] was 
[medically] reasonable and there is no 
evidence of fault or carelessness on the 
part of the Minneapolis VAMC or an event 
not reasonabl[y] foreseeable.

In the discussion portion of the opinion, the November 2008 VA 
physician had stated as follows:

Due to the above discussion, to defer an elective 
hernia repair in an elderly male with no discernable 
symptoms secondary to the hernia and with a high 
chance of reoccurrence even with repair, is a very 
reasoned medical approach for [the Veteran].

In a letter received in January 2009, J.H. indicated that she had 
talked to a staff surgeon at the Veteran's nursing home who 
essentially told her that the Veteran would have died had he not 
undergone the left hernia surgery.  In a letter received in 
February 2009, the appellant and J.H. again essentially asserted 
that for four years VA had left the Veteran's hernia unattended.

At the April 2010 Board hearing, the appellant stated (April 21, 
2010 Board Hearing transcript (Tr.), at page 4) that in 2002 a VA 
physician told her that nothing would be done about the Veteran's 
hernia because he was too old.  She stated (Tr., at page 5) that 
the Veteran would often complain of having a painful hernia.  The 
appellant essentially indicated that VA had glossed over the 
Veteran's hernia when attending to his other medical conditions.  
The Veteran's daughter, J.H., stated (Tr., at page 11) as 
follows:

I do believe that if my father would have been treated 
for the hernia, he could still possibly be here.  And 
I hated to see him suffer the way he did.  And he was 
a good man.  He would have told them, or wanted it 
done, if they would have advised him correctly.  He 
wouldn't have denied that, but I don't think he was 
even told what could happen.  We didn't know what 
could happen if the hernia gets that bad.

As the November 2008 VA examiner determined that the Veteran's 
death was related to the decision to not electively repair a left 
inguinal hernia, in July 2010 the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA).

In an August 2010 VHA medical opinion, N.K., M.D., a 
gastroenterologist, after reviewing the Veteran's pertinent 
medical history, stated as follows:

In conclusion, based on my review of the case and 
keeping in view that I am not a surgeon I do not feel 
that the hernia had anything to do with the ischemia.  
Also, in view of his age and multiple co morbidities I 
would not have recommended earlier surgery for the 
hernia if it was asymptomatic.

Upon careful consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against the appellant's 
claim.

The Board can find no health care professional's opinion concluding 
that the Veteran's death was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault on 
the part of the VA, or was a result of an event not reasonably 
foreseeable.  While an August 2008 VA examiner stated that the 
Veteran's death was related to the decision to not electively repair 
a left inguinal hernia, that same VA physician essentially noted that 
the decision to not electively repair the Veteran's left inguinal 
hernia was medically reasonable and there was no evidence of fault or 
carelessness on the part of VA.  Further, in August 2010, a VA 
physician essentially opined that due to the Veteran's "age and 
multiple co morbidities" earlier surgery for the Veteran's hernia 
would not have been recommended.  

While the two VA physician's have disagreed as to whether the 
decision to not electively repair a left inguinal hernia played a 
role in the Veteran's death, the VA physicians have agreed that the 
decision to not electively repair the Veteran's left inguinal hernia 
was medically reasonable and was not recommended in the Veteran's 
case.

The Board notes that the August 2010 VA physician's opinion was based 
on a full review of the record and was supported by clinical findings 
and a rationale.  The August 2010 VA physician noted that the Veteran 
had had multiple medical problems and that prior to his death he had 
been seen by hematology and cardiology.  The August 2010 VA physician 
discussed the Veteran's January 2007 ER admission ("following an 
episode of hypotension in the 60s") and noted that the part of the 
Veteran's colon which was in the hernia sack "was viable and non-
ischemic and the hernia had nothing to do with the ischemic 
section."  The August 2010 VA physician indicated that it was 
possible that the Veteran's colonic ischemia had been caused by his 
hypotension.  

The Board does not doubt the sincerity of the appellant's and J.H.'s 
belief in a causal connection between the Veteran's death and VA 
treatment (or lack thereof), and the appellant and J.H. can attest to 
factual matters of which they had first-hand knowledge in observing 
(for example, the Veteran's complaints related to his hernia 
condition).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant and J.H., as lay persons, have not been shown 
to be capable of making medical opinions of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay testimony is not 
competent to establish, and therefore not probative of, a medical 
nexus between a Veteran's service-connected condition and the cause 
of his death.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  In 
short, as the appellant and J.H. are not competent to offer a medical 
opinion as to whether VA medical care caused or contributed to the 
Veteran's death, the Board finds that their statements have no 
probative value, and are outweighed by the medical evidence of 
record.  There has been no clinical indication, and no lay 
allegation, that the Veteran's service-connected hearing loss 
disability contributed to his death.

In sum, the preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


